DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on August 11, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0058397 A1. 

The present application is being examined under the pre-AIA  first to invent provisions.

THIS ACTION IS MADE FINAL.

Claims 1-20 are pending in this case. Claims 1 and 8-17 were amended. Claims 1, 10, and 17 are the independent claims. Claims 1-20 are rejected.

Specification




Applicants filed a Substitute Specification. It is proper and has been entered. The objections to the Specification are withdrawn in view of the entry of the Substitute Specification.

Claim Rejections - 35 USC § 112
The rejections of claims 8, 9, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7-13, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0307226 A1, filed by Koster et al., on June 9, 2006, and published on December 10, 2009 (hereinafter Koster), in view of Non-Patent Literature document “The Virtual Reality Modeling Language Specification, Section 4,” retrieved on September 18, 2021, from .

With respect to independent claim 1, Koster discloses a method comprising: 
Receiving, from a client computer over a network, a request for access to a three-dimensional virtual environment; Koster discloses receiving a request for access to a virtual 3D environment from a client to a server over a network (see Koster, Figs. 1-2; see also, Koster, paragraphs 0006 [virtual spaces are provided to users that allow an avatar to transfer between different virtual spaces], 0020 [to enter a virtual space, the client transmits a request to server for access, which may include other information such as identification, credentials, etc.], 0030 [defining virtual spaces as being instanced on a server and served to a client, which can feature 2D or 3D topography], 0035 [the access location may be based on a URL or internet address], 0037 [interface information includes input device mapping, and controls for requesting a more complex (e.g., 3D) or less complex (e.g., 2D) view], 0039 [space parameter information includes dimensionality of objects within the virtual space, permissible views within the virtual space (e.g., vantage, POV, bird’s eye view, etc.)], and 0063 [view module implements the instances of the virtual space, including its dimensionality]).
In response to determining…that the request should be served with three-dimensional data, transmitting, to the client computer over the network, a three-dimensional representation of the three-dimensional virtual environment; Koster discloses determining and transmitting a 3D representation to the client (see Koster, paragraphs 0030, 0035, 0037, 0035, and 0063, described supra).
In response to determining…that the request should be served with two-dimensional data, transmitting, to the client computer over the network, a two-dimensional representation of the three-dimensional virtual environment; Koster discloses determining and transmitting a 2D representation to the client (see Koster, paragraphs 0030, 0039, and 0063, described supra).
Although Koster discloses that the virtual space instance to be served can be 2D or 3D based on the interface, space, and view modules (see Koster, paragraphs 0030, 0035, 0037, 0035, and 0063, described supra), Koster fails to expressly disclose that this determination is made based on the request.
	However, VRML97 teaches the standard file type for the server to determine which file to transmit, and the header information in the file indicates the MIME type and MIME application type that allows its execution (see VRML97, sections 4.2.2 [“every VRML file shale begin with #VRML V2.0 <encoding type> [optional comment] <line termination>” and the header is a single line identifying the file as a VRML file and the encoding type], 4.2.6 [a VRML generator is the creator of the VRML file, either a human user or a computerized creator], and 4.5.1 [defining the file extension as “wrl” for “world,” and the official MIME type as “model/vrml” and “x-world/x-vrml” for backwards compatibility]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Koster and VRML97 before him at the time the invention was made, to modify the method of Koster to incorporate using file type and MIME information stored in the file header as taught by VRML97, in order to determine if the URL points to a VRML file (3D) or an HTML file (2D). One would have been motivated to make such a combination because the standard defines how the VRL file is to be interpreted and served, as well as providing similarity to the HTML standard, such as by using URLs to serve VRML files.

With respect to dependent claim 2, Koster, as modified by VRML97, teaches the method of claim 1, as described above.
 wherein transmitting the two-dimensional representation includes generating the two-dimensional representation based on a current state of the three-dimensional virtual environment.
	Koster further teaches that the 2D representation is based on a current state of the 3D virtual environment (see Koster, paragraphs 0066-0067 [the view module manages the aspects of the virtual space, including reformatting the view, either increasing complexity from 2D up to 3D, or simplifying a 3D view down to a 2D representation; this can be done either automatically based on client capabilities, bandwidth, or other runtime conditions, or based on a user input via a control within the virtual space]; see also, Koster, paragraphs 0030, 0035, 0037, 0035, and 0063, described supra, claim 1).

With respect to dependent claim 3, Koster, as modified by VRML97, teaches the method of claim 1, as described above.
	Koster further teaches the method wherein transmitting the two-dimensional representation includes generating the two-dimensional representation based on a vantage point.
	Koster further teaches presenting the 2D representation based on a vantage point (see Koster, paragraphs 0039 and 0063, described supra, claim 1).

With respect to dependent claim 4, Koster, as modified by VRML97, teaches the method of claim 1, as described above.
	Koster further teaches the method wherein transmitting the two-dimensional representation includes inserting an avatar into the three-dimensional virtual environment.
	Koster further teaches inserting an avatar of the client receiving the 2D representation into the 3D virtual environment of the virtual space as viewed by other users active within the virtual space (see supra, claim 1; see also, Koster, paragraphs 0066-0067, described supra, claim 2).

With respect to dependent claim 7, Koster, as modified by VRML97, teaches the method of claim 1, as described above.
	Koster further teaches the method wherein the two-dimensional representation includes data enabling automatic transition to the three-dimensional representation.
	Koster further teaches the virtual space includes a control allowing the user to switch from a 2D view into a 3D view (see Koster, paragraphs 0066-0067, described supra, claim 2).

With respect to dependent claim 8, Koster, as modified by VRML97, teaches the method of claim 1, as described above.
	Koster further teaches the method wherein the two-dimensional representation is configured to enable a user to interact with the three-dimensional virtual environment via a two-dimensional interface.
	Koster further teaches that all users are able to interact with all other users no matter the dimensionality of their own specific presentation (see Koster, paragraphs 0030, 0035, 0037, 0035, and 0063, described supra, claim 1; see also, Koster, paragraphs 0066-0067, described supra, claim 2).

With respect to dependent claim 9, Koster, as modified by VRML97, teaches the method of claim 1, as described above.
	Koster further teaches the method wherein interaction with the three-dimensional virtual environment includes sending and receiving messages within the three-dimensional environment.
	Koster further teaches communicating with other users within a virtual space (2D or 3D) by sending and receiving messages (see Koster, paragraph 0082 [describing character action commands, supra, claim 1).

Independent claim 10, and its respective dependent claims 11-13, 15, and 16, recite a server comprising: a network interface; non-transitory memory; and one or more processors to perform the method of independent claim 1, and its respective dependent claims 2-4, 7, and 8. Accordingly, independent claim 10, and its respective dependent claims 11-13, 15, and 16, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-4, 7, and 8, which are incorporated herein.

Independent claim 17, and its respective dependent claims 18 and 19, recite a non-transitory computer-readable medium having instructions thereon which, when executed by one or more processors of a server, cause the server to perform operations comprising the method of independent claim 1, and its respective dependent claims 2 and 3. Accordingly, independent claim 17, and its respective dependent claims 18 and 19, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2 and 3, which are incorporated herein.

Claims 5, 14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koster, in view of VRML97, further in view of U.S. Patent Application Publication No. 2009/0300525 A1, filed by Jolliff et al., on May 27, 2008, and published on December 3, 2009 (hereinafter Jolliff).

With respect to dependent claim 5, Koster, as modified by VRML97, teaches the method of claim 1, as described above.
wherein the avatar indicates that a client of the avatar is being served the two-dimensional representation.
	However, Jolliff teaches generating a context-aware avatar of a user based on a plurality of features and determined parameters, including device settings (see Jolliff, Fig. 1; see also, Jolliff, paragraphs 0048 [avatars can be text, 2D, or 3D, static or animated, and convey information about the user based on real-world context] and 0057 [device settings can be used to modify the avatar’s appearance]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Koster, VRML97, and Jolliff before him at the time the invention was made, to modify the method of Koster, as modified by VRML97, to incorporate modifying the avatar to represent device settings as taught by Jolliff. One would have been motivated to make such a combination because this presents a more accurate representation of the user’s context as taught by Jolliff (see Jolliff, paragraph 0006 [“Various embodiment systems and methods are disclosed which automatically update a user's virtual world avatar to provide a more accurate representation of the user's current real world status or activity.”]).

Dependent claim 14 recites a server comprising: a network interface; non-transitory memory; and one or more processors to perform the method of dependent claim 5. Accordingly, dependent claim 14 is rejected under the same rationales used to reject dependent claim 5, which are incorporated herein.

With respect to dependent claim 20, Koster, as modified by VRML97, teaches the non-transitory computer-readable medium of claim 17, as described above.
	Koster further teaches wherein transmitting the two-dimensional representation includes inserting an avatar into the three-dimensional virtual environment…
supra, claim 1; see also, Koster, paragraphs 0066-0067, described supra, claim 2).
Koster and VRML97 fail to further teach the inserted avatar …that indicates that a client of the avatar is being served the two-dimensional representation.
	However, Jolliff teaches generating a context-aware avatar of a user based on a plurality of features and determined parameters, including device settings (see Jolliff, Fig. 1; see also, Jolliff, paragraphs 0048 and 0057, described supra, claim 5). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Koster, VRML97, and Jolliff before him at the time the invention was made, to modify the medium of Koster, as modified by VRML97, to incorporate modifying the avatar to represent device settings as taught by Jolliff. One would have been motivated to make such a combination because this presents a more accurate representation of the user’s context as taught by Jolliff (see Jolliff, paragraph 0006, described supra, claim 5).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koster, in view of VRML97, further in view of U.S. Patent Application Publication No. 2008/0320503 A1, filed by Kruglick et al., on August 25, 2008, and published on December 25, 2008 (hereinafter Kruglick).

With respect to dependent claim 6, Koster, as modified by VRML97, teaches the method of claim 1, as described above.
Koster and VRML97 fail to further teach the method wherein determining, based on the request, that the request should be served with two-dimensional data includes detecting an HTTP request.

	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Koster, VRML97, and Kruglick before him at the time the invention was made, to modify the method of Koster, as modified by VRML97, to incorporate determining the best application to use based on a determined transmission protocol as taught by Kruglick. One would have been motivated to make such a combination because this increases efficiency and decreases latency or lag, as taught by Kruglick (see Kruglick, paragraph 0010 [“Conventional web servers typically incur a delay associated with such user-mode "process hops". For such web servers, which often receive thousands of requests each minute, the delays associated with process hops can diminish the efficiency of the web server. In certain configurations, the web server process may be required to share a common communication port with one or more worker processes. This too may further reduce the efficiency of the web server. In addition, there can be a reduction in the robustness of the web server in certain situations, e.g., when a worker process fails to receive/complete the request, etc.”]).

Response to Arguments
Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 8,274,506 B1 (Creating a 3D view of a 2D map).
Carey, Rikk, “The Virtual Reality Modeling Language Explained,” Standards, IEEE, July-August 1998, pgs. 84-93.
Huang et al., “A Multiuser 3D Web Browsing System, IEEE Internet Computing, September/October 1998, pgs. 70-79.
Huang et al., “GeoVR: a web-based tool for virtual reality presentation from 2D GIS data,” Computers & Geosciences 25, 1999, pgs. 1167-1175, retrieved on September 18, 2021, from http://homepages.cob.isu.edu/parkerkr/courses/CIS5591/Fall07/Readings/CG_huanglin.pdf.
Blais et al., “Web-Based 3D Technology for Scenario Authoring and Visualization: the Savage Project,” Institutional Archive of the Naval postgraduate School, Nov 2001, retrieved on September 18, 2021, from https://core.ac.uk/download/pdf/36729007.
“Extensible 3D: XML Meets VRML,” August 6, 2003, retrieved on September 18, 2021, from https://www.xml.com/pub/a/2003/08/06/x3d.html (reader mode).
Untitled, retrieved on September 18, 2021, from https://web.cs.wpi.edu/~kal/elecdoc/java/vrml.html via the Internet Archive (archived on March 14, 2007).
Campbell, Bruce, “VRML as a superset of HTML – An Approach to Consolidation,” retrieved on September 18, 2021, from http://www.hitl.washington.edu/people/bdc/hgc2.htm via the Internet Archive (archived on November 22, 2008).
Glaab et al., “vrmlgen: An R package for 3D Data Visualization on the Web,” Journal of Statistical Software, Vol. 36, Issue 8, August 2010, retrieved on September 18, 2021 from http://www.jtstatsoft.org/article/view/v036i08.
“The Virtual World Web (VWW) Network Reaches 25,000 Independently Developed Worlds,” May 19, 2010, retrieved on September 17, 2021, from https://www.prnewswire.com/news-releases/the-virtual-world-web-vww-network-reaches-25000-independentlydeveloped-virtual-worlds-94259274.html.
“Virtual World Web Reaches 50,000 Virtual Worlds,” March 31, 2011, retrieved on September 17, 2021, from https://www.prweb.com/pdfdownload/8256005.pdf.

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173